DETAILED ACTION
This office action is responsive to communications filed on September 28, 2021.  Claims 1-4, 11, 33, 45, 46, 55 and 77 have been amended.  Claims 1-14, 33-36, 45, 46, 49, 52-57 and 77-79 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 33, 45, 46, 49 and 77 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 2020/0045742).

Regarding Claim 1, Suzuki teaches a method for wireless communications at a user equipment (UE), comprising:
receiving a random access configuration message over a wireless channel, the random access configuration message indicating a channel metric and a threshold (“The system information transmitted/broadcast by the base station apparatus 3 (cell) may include PRACH information and random access information … The information for the 2 step contention based random access procedure may include … information indicating a threshold of Reference Signal Received Power (RSRP).” – See [0167]; The UE receives system information including a random access configuration, wherein the system information indicates a metric (e.g., RSRP) and a threshold);
identifying a reference signal based at least in part on the random access configuration message (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell” – See [0168]; In connection with the random access configuration received in the system information, the UE receives/measures a downlink reference signal); 
determining the channel metric based at least in part on receiving the random access configuration message, wherein determining the channel metric comprises receiving a measurement of the reference signal, and selecting a first random access procedure from a plurality of random access procedures based at least in part on the channel metric and the threshold indicated in the random access configuration message (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell. The terminal apparatus 1 may initiate any one of the 2 step contention based random access procedure and the 4 step contention based random access procedure based on the measured RSRP and the threshold of the RSRP. In a case that the measured RSRP does not exceed the threshold of the RSRP, the terminal apparatus 1 may initiate the 4 step contention based random access procedure. In a case that the measured RSRP exceeds the threshold of the RSRP, the terminal apparatus 1 may initiate the 2 step contention based random access procedure” – See [0168]; The UE measures the RSRP (determines the channel metric) of a received reference signal and selects a random access procedure (e.g., 2-step or 4-step procedure) based on the RSRP and the threshold); and
establishing a connection with a base station by performing the first random access procedure (“In the first step (700), the random access preamble and the identifier of the terminal apparatus 1 are transmitted” – See [0148]; “In the second step (702), the terminal apparatus 1 receives a contention resolution” – See [0149]; See also Fig. 7; The UE establishes a connection with the base station using, for 

Regarding Claim 3, Suzuki teaches the method of Claim 1.  Suzuki further teaches that the reference signal comprises channel state information reference signal (CSI-RS) (“the following seven types of downlink reference signals are used … Non-Zero Power Channel State Information--Reference Signal (NZP CSI-RS)” – See [0112]-[0116]; The reference signal is a CSI-RS).

Regarding Claim 5, Suzuki teaches the method of Claim 1.  Suzuki further teaches that selecting the first random access procedure comprises: selecting between a two-step random access procedure and a four-step random access procedure based at least in part on the comparing the channel metric to the threshold (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell. The terminal apparatus 1 may initiate any one of the 2 step contention based random access procedure and the 4 step contention based random access procedure based on the measured RSRP and the threshold of the RSRP. In a case that the measured RSRP does not exceed the threshold of the RSRP, the terminal apparatus 1 may initiate the 4 step contention based random access procedure. In a case that the measured RSRP exceeds the threshold of the RSRP, the terminal apparatus 1 may initiate the 2 step contention based random access procedure” – See [0168]; The terminal selects between a 2-step or 4-step random access procedure by comparing the RSRP (metric) and the threshold).

Regarding Claim 6, Suzuki teaches the method of Claim 5.  Suzuki further teaches selecting the two-step random access procedure if the channel metric satisfies the threshold (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell. The terminal apparatus 1 may initiate any one of the 2 step contention based random access procedure and the 4 step contention based random access procedure based on the measured RSRP and the threshold of the RSRP. In a case that the measured RSRP does not exceed the threshold of the RSRP, the terminal apparatus 1 may initiate the 4 step contention based random access procedure. In a case that the measured RSRP exceeds the threshold of the RSRP, the terminal apparatus 1 may initiate the 2 step contention based random access procedure” – See [0168]; When the RSRP exceeds the threshold (metric satisfies the threshold), the terminal selects 2-step random access).

Regarding Claim 7, Suzuki teaches the method of Claim 5.  Suzuki further teaches selecting the four-step random access procedure if the channel metric fails to satisfy the threshold (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell. The terminal apparatus 1 may initiate any one of the 2 step contention based random access procedure and the 4 step contention based random access procedure based on the measured RSRP and the threshold of the RSRP. In a case that the measured RSRP does not exceed the threshold of the RSRP, the terminal apparatus 1 may initiate the 4 step contention based random access procedure. In a case that the measured RSRP exceeds the threshold of the RSRP, the terminal apparatus 1 may initiate the 2 step contention based random access procedure” – See [0168]; When the RSRP does not exceed the threshold (metric fails to satisfy the threshold), the terminal selects 4-step random access).

Regarding Claim 33, Suzuki teaches a method for wireless communications at a user equipment (UE), comprising:
receiving a control message from a base station, the control message indicating for the UE to use a first random access procedure from a plurality of random access procedures to configure a random access message (“The system information transmitted/broadcast by the base station apparatus 3 (cell) may include PRACH information and random access information … The information for the 2 step contention based random access procedure may include … information indicating a threshold of Reference Signal Received Power (RSRP).” – See [0167]; The UE receives system information (control message) from the base station indicating for the UE to use a first random access procedure (e.g., 2-step random access) of a plurality of random access procedures when certain conditions are met); and
establishing a connection with the base station by performing the first random access procedure (“In the first step (700), the random access preamble and the identifier of the terminal apparatus 1 are transmitted” – See [0148]; “In the second step (702), the terminal apparatus 1 receives a contention resolution” – See [0149]; See also Fig. 7; The UE establishes a connection with the base station using, for example, a 2-step random access procedure in the case that the 2-step procedure was the one selected in the previous step).

Claim 45 is rejected based on reasoning similar to Claim 1.

Regarding Claim 46, Suzuki teaches the apparatus of Claim 45.  Suzuki further teaches that the reference signal comprises one or more of: a synchronization signal block (SSB) or channel state information reference signal (CSI-RS) (“the following seven types of downlink reference signals are used … Non-Zero Power Channel State Information--Reference Signal (NZP CSI-RS)” – See [0112]-[0116]; The reference signal is a CSI-RS), and
wherein the channel metric comprises one or more of: a received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR) (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell” – See [0168]; The channel metric is an RSRP).


select between a two-step random access procedure and a four-step random access procedure based at least in part on the comparing the channel metric to the threshold; select the two-step random access procedure if the channel metric satisfies the threshold; and select the four-step random access procedure if the channel metric fails to satisfy the threshold (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell. The terminal apparatus 1 may initiate any one of the 2 step contention based random access procedure and the 4 step contention based random access procedure based on the measured RSRP and the threshold of the RSRP. In a case that the measured RSRP does not exceed the threshold of the RSRP, the terminal apparatus 1 may initiate the 4 step contention based random access procedure. In a case that the measured RSRP exceeds the threshold of the RSRP, the terminal apparatus 1 may initiate the 2 step contention based random access procedure” – See [0168]; When the RSRP exceeds the threshold (metric satisfies the threshold), the terminal selects 2-step random access.  When the RSRP does not exceed the threshold (metric fails to satisfy the threshold), the terminal selects 4-step random access).

Claim 77 is rejected based on reasoning similar to Claim 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045742) in view of Wu (US 2021/0352713).

Regarding Claim 2, Suzuki teaches the method of Claim 1.  Suzuki further teaches that the channel metric comprises a reference signal received power (RSRP) (“The terminal apparatus 1 measures the RSRP from the downlink reference signal of the cell” – See [0168]; The channel metric is an RSRP).
Suzuki does not explicitly teach that the reference signal comprises a synchronization signal block (SSB).
However, Wu teaches that the reference signal comprises a synchronization signal block (SSB) (“different random access procedure types have different thresholds. For example, an RSRP threshold of an SSB in a 2-step random access procedure is -80 dBm, and an RSRP threshold of an SSB in a 4-step random access procedure is -100 dBm” – See [0074]; The UE measures the RSRP of a SSB to determine whether to perform 2-step or 4-step random access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki such that the reference signal comprises a synchronization signal block (SSB) since the SSB is a well-known type of reference signal to use for determining a channel quality (See Wu [0040] and [0053]).

Regarding Claim 4, Suzuki teaches the method of Claim 1.  Suzuki does not explicitly teach that the channel metric comprises one or more of: a received signal strength indicator (RSSI), reference signal received quality (RSRQ), a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR).
“the measurement type may include any one of the following: … (2) reference signal received quality (RSRQ); (3) a received signal strength indicator (RSSI)” – See [0067]-[0071]; The metric may be RSRQ or RSSI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki such that the channel metric comprises one or more of: a received signal strength indicator (RSSI), reference signal received quality (RSRQ), a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR), since these are all metrics that are well-known in the art as being useful for determining channel conditions for wireless communications.

Claims 8-10 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045742) in view of Park et al. (US 2018/0279186).

Regarding Claim 8, Suzuki teaches the method of Claim 1.  Suzuki does not explicitly teach receiving a timing advance, wherein the random access configuration message comprises the timing advance, and selecting the first random access procedure comprises selecting a two-step random access procedure as the first random access procedure based at least in part on the timing advance. 
However, Park teaches receiving a timing advance, wherein the random access configuration message comprises the timing advance, and selecting the first random access procedure comprises selecting a two-step random access procedure as the first random access procedure based at least in part on the timing advance (“A wireless device may receive random access information from a source base station for accessing a target cell. The random access information may comprise, e.g., an indication of a type of random access procedure, such as a two-step random access procedure or a four-step random access procedure, for the wireless device. The random access information may also comprise timing advance information for uplink transmissions and/or downlink transmissions for the wireless device in the target cell, such as for a random access preamble, a random access response, and/or one or more transport blocks. The timing advance information may indicate, e.g., whether the timing advance value is zero or not, and/or an estimated time advance value. Receiving the random access information from a source base station, as opposed to waiting to receive system information comprising random access information for a target base station, may enable a wireless device to reduce handover delay. The wireless device may perform a random access procedure as part of a handover to a target cell based on one or more elements of received random access information” – See [0323]; “At step 3402, the wireless device may determine, based on the random access information, whether the handover command message indicates a two-step random access procedure. If the wireless device determines that a two-step random access procedure is indicated, the wireless device, at step 3404, may send to a target base station a random access preamble for a two-step RA procedure” – See [0358]; A random access configuration message received from a source base station comprises a timing advance value for a target base station, and the UE performs a 2-step random access procedure using the indicated timing advance value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include receiving a timing advance, wherein the random access configuration message comprises the timing advance, and selecting the first random access procedure comprises selecting a two-step random access procedure as the first random access procedure based at least in part on the timing advance.  Motivation for doing so would be to reduce handover delays since the UE doesn’t have to wait to receive random access information from the target base station (See Park, [0323]).

“A wireless device may receive random access information from a source base station for accessing a target cell. The random access information may comprise, e.g., an indication of a type of random access procedure, such as a two-step random access procedure or a four-step random access procedure, for the wireless device. The random access information may also comprise timing advance information for uplink transmissions and/or downlink transmissions for the wireless device in the target cell, such as for a random access preamble, a random access response, and/or one or more transport blocks. The timing advance information may indicate, e.g., whether the timing advance value is zero or not, and/or an estimated time advance value. Receiving the random access information from a source base station, as opposed to waiting to receive system information comprising random access information for a target base station, may enable a wireless device to reduce handover delay. The wireless device may perform a random access procedure as part of a handover to a target cell based on one or more elements of received random access information” – See [0323]; The random access configuration message received from the source base station comprises a timing advance value for the target base station).

Regarding Claim 10, Suzuki in view of Park teaches the method of Claim 8.  Park further teaches that the random access configuration message is received during a connected mode and the timing advance is determined based at least in part on an uplink time (“A wireless device in an RRC connected state may perform a two-step RA procedure, e.g., when performing a network initiated handover” – See [0266]; “The eNB may estimate the uplink timing from the random access preamble transmitted by the UE. The TA command may be derived by the eNB based on the estimation of the difference between the desired UL timing and the actual UL timing” – See [0203]; “The first value for the timing advance may be estimated by, e.g., the source base station 2802” – See [0329]; The UE is in the RRC connected state 

Claim 52 is rejected based on reasoning similar to Claim 8.
Claim 53 is rejected based on reasoning similar to Claim 9.
Claim 54 is rejected based on reasoning similar to Claim 10.

Claims 11 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045742) in view of Park et al. (US 2018/0279186) and further in view of Wang et al. (US 2007/0149206).

Regarding Claim 11, Suzuki in view of Park teaches the method of Claim 8.  Suzuki teaches identifying the reference signal based at least in part on the random access configuration message as shown above with respect to Claim 1.
Suzuki and Park do not explicitly teach that the timing advance is estimated based at least in part on the reference signal.
However, Wang teaches that a timing advance is estimated based at least in part on a reference signal (“In one embodiment, a user equipment ( UE) autonomously computes and applies a timing advance (TA) value based on the current source cell/Node-B timing value, cell/Node-B beacon channel reference signal measurements and knowledge of the relative time difference, (if any), between the source and target cells/Node-Bs” – See Abstract; A timing advance is computed based on a reference signal measurement and knowledge of a timing difference between source/target base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki such that the timing advance is estimated based at least in part 

Claim 55 is rejected based on reasoning similar to Claim 11.

Claims 12 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045742) in view of Jeon et al. (US 2020/0107369).

Regarding Claim 12, Suzuki teaches the method of Claim 1.  Suzuki does not explicitly teach selecting a four-step random access procedure as the first random access procedure based at least in part on a failure to determine a timing advance from the random access configuration message.
However, Jeon teaches selecting a four-step random access procedure as the first random access procedure based at least in part on a failure to determine a timing advance from the random access configuration message (“if a wireless device has no valid TA, the wireless device may perform a four-step RA procedure in FIG. 12 and/or FIG. 25” – See [0508]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to select a four-step random access procedure as the first random access procedure based at least in part on a failure to determine a timing advance from the random access configuration message.  Motivation for doing so would be to enable the UE to obtain a timing advance by alternate means after failing to determine a timing advance from the random access configuration message by transmitting a random access preamble and obtaining a timing advance value in the random access response, as is known in the art (See Jeon, [0513]).

Claim 56 is rejected based on reasoning similar to Claim 12.

Claims 13, 14 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045742) in view of Chen et al. (US 2020/0146069) and Yu et al. (US 2017/0094571).

Regarding Claim 13, Suzuki teaches the method of Claim 1.  Suzuki does not explicitly teach receiving a random access capability received from the base station.
However, Chen teaches receiving a random access capability received from the base station (“example, when the indicator (e.g., transmitted in MIB, SIB1, or other SIs) is a Boolean, having a value of `1` may show that the cell supports the 2-step RA procedure, while having a value of `0` may indicate that the cell does not support the 2-step RA procedure” – See [0063]; The UE receives random access capability information from the base station in an MIB, wherein the capability may be, for example, support for 2-step random access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include receiving a random access capability received from the base station.  Motivation for doing so would be to enable the UE and base station to negotiate their capabilities and determine an appropriate random access procedure (See Chen, [0059]).
Suzuki does not explicitly teach determining a cell reselection priority based at least in part on the random access capability. 
However, Yu teaches determining a cell reselection priority based at least in part on a capability of the cell (“For example, if the capability of the base station and the capability of the terminal match perfectly, the cell reselection priority of the base station is set as priority 1; if the capability of the base station and the capability of the terminal have an intersection, the cell reselection priority of the base station is set as priority 2; if the capability of the base station and the capability of the terminal do not have an intersection, the cell reselection priority of the base station is set as priority 3. Herein, priority 1>priority 2>priority 3 indicates that the priority 1 is higher than the priority 2 and the priority 3” – See [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to determine a cell reselection priority based at least in part on the random access capability.  Motivation for doing so would be to ensure that there is not a mismatch between the capabilities of the UE and the base station (See Yu, [0005]).

Regarding Claim 14, Suzuki in view of Chen and Yu teaches the method of Claim 13.  As shown above with respect to Claim 13, Yu teaches that the cell reselection priority is based at least in part on a capability of the base station.  Chen further teaches that the capability is a random access capability, wherein the random access capability is received in a master information block (MIB) signal (“example, when the indicator (e.g., transmitted in MIB, SIB1, or other SIs) is a Boolean, having a value of `1` may show that the cell supports the 2-step RA procedure, while having a value of `0` may indicate that the cell does not support the 2-step RA procedure” – See [0063]).

Claim 57 is rejected based on reasoning similar to Claims 13 and 14.

Claims 34-36, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045742) in view of Murray et al. (US 2021/0168862).

Regarding Claim 34, Suzuki teaches the method of Claim 33.  Suzuki does not explicitly teach that the control message comprises one or more of: a paging message, physical downlink control channel (PDCCH) message, media access control (MAC) control element, or radio resource control (RRC) signaling.
“the Random Access procedure is initiated by the network via a PDCCH order” – See [0091]; “gNB 202 may transmit PDCCH order so the UE 202 may establish time alignment with an NR-U Serving Cell, where the NR-U Serving Cell may be configured as an SCell, PSCell, or PCell, depending on the deployment scenario. The PDCCH order may include one or more of the following parameters: 1) Preamble Index; 2) PRACH Mask Index” – See [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki such that the control message comprises one or more of: a paging message, physical downlink control channel (PDCCH) message, media access control (MAC) control element, or radio resource control (RRC) signaling in order to enable the network to initiate the random access procedure (See Murray, [0091]).

Regarding Claim 35, Suzuki teaches the method of Claim 33.  Suzuki does not explicitly teach identifying a listen before talk (LBT) procedure associated with the random access message indicated in the control message; and configuring an LBT operation to be performed prior to transmitting the random access message based at least in part on identifying the LBT procedure. 
However, Murray teaches identifying a listen before talk (LBT) procedure associated with the random access message indicated in the control message and configuring an LBT operation to be performed prior to transmitting the random access message based at least in part on identifying the LBT procedure (“At step 260, the Random Access procedure is initiated (e.g., based on obtaining the PDCCH) at UE 201 and UE 201 performs Random Access Resource selection. At step 251, MAC 204 entity provides PHY 205 with a set of parameters to configure the preamble transmission. Parameters, such as preamble index, selected PRACH resource and BWP, LBT parameters, etc. At step 252, PHY 205 may then perform sub-band LBT on the selected BWP … When the channel is "free," at step 256, the preamble is transmitted” – See [0090]; See also Fig. 10; The UE identifies a LBT procedure associated with a random access preamble (random access message) and configures a LBT operation to be performed in step 252 prior to transmitting the preamble/message in step 257).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include identifying a listen before talk (LBT) procedure associated with the random access message indicated in the control message; and configuring an LBT operation to be performed prior to transmitting the random access message based at least in part on identifying the LBT procedure.  Motivation for doing so would be to enable communication to be performed using licensed-assisted access in an unlicensed spectrum (See Murray, [0002]).

Regarding Claim 36, Suzuki in view of Murray teaches the method of Claim 35.  Murray further teaches that the LBT operation is configured based at least in part on a priority associated with the first random access procedure (“UE 201 may perform LBTs during the Random Access procedure with the same priority. Alternatively, the first LBT may be performed with a first priority, and subsequent LBTs may be performed with the "highest" to minimize the interruption caused by LBT during the RACH procedure” – See [0135]; The LBT operation is configured based on a priority associated with the random access procedure).

Claim 78 is rejected based on reasoning similar to Claim 34.
Claim 79 is rejected based on reasoning similar to Claims 35 and 36.

Response to Arguments
Applicant’s arguments filed September 28, 2021 have been fully considered but they are not persuasive.

On pages 10-11 of the remarks, Applicant argues in substance that Suzuki does not teach “identifying a reference signal based at least in part on the random access configuration message, … wherein determining the channel metric comprises receiving a measurement of the reference signal,” as recited in claims 1 and 45.

The Examiner respectfully disagrees.  As shown above with respect to Claim 1, Suzuki’s system information is considered a “random access configuration message” since it includes configurations for various random access related parameters.  Furthermore, the language “based at least in part on” is very broad and includes any conceivable connection between “identifying a reference signal” and the “random access configuration message”.  In Suzuki, a reference signal is received and measured with the express purpose of comparing the RSRP of the reference signal to the threshold that is specified in the random access configuration message (See [0167]).  Thus, Suzuki teaches “identifying a reference signal based at least in part on the random access configuration message, … wherein determining the channel metric comprises receiving a measurement of the reference signal.”

On page 12 of the remarks, Applicant argues in substance that Suzuki does not teach “the control message indicating for the UE to use a first random access procedure from a plurality of random access procedures,” as recited in Claims 33 and 77.

The Examiner respectfully disagrees.  In [0167], Suzuki discloses that the system information includes random access configuration information including information indicating a threshold RSRP for 

On pages 13-14 of the remarks, Applicant argues in substance that Suzuki does not teach “wherein the reference signal comprises a synchronization signal block (SSB), and wherein the channel metric comprises a reference signal received power,” as recited in Claim 2.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Wu reference.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478